Case: 11-40773     Document: 00511787290         Page: 1     Date Filed: 03/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 13, 2012

                                       No. 11-40773                        Lyle W. Cayce
                                                                                Clerk

FERNANDO MORALES, as Representative of Fish & Shrimp, Incorporated,
doing business as Tino’s Seafood,

                                                  Plaintiff - Appellant
v.

BOARD OF ADJUSTMENTS & APPEALS; PAUL FEDIGAN; JAY
MITCHUM; CITY OF SOUTH PADRE ISLAND,

                                                  Defendants - Appellees



                Appeal from the United States District Court for the
                     Southern District of Texas, Brownsville
                                   1:10-CV-76


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges..
PER CURIAM:*
        Disclosures at oral argument made it clear that this case is moot.
Accordingly the appeal is dismissed.
        DISMISSED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.